Citation Nr: 0002508	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-09 167	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to burial benefits, including a plot or interment 
allowance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to April 
1947.  He died on November [redacted], 1997.  The appellant 
is the veteran's widow.  Her claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1997 
determination by the Cleveland, Ohio, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
appellant's claim. 

The RO received the appellant's notice of disagreement in 
January 1998, and issued a Statement of the Case in April 
1998.  The RO received the appellant's substantive appeal in 
June 1998.  Therein, the appellant requested a hearing at the 
RO before a hearing officer.  By letter dated February 1999, 
the RO acknowledged this request and informed the appellant 
that it had scheduled her for a hearing in April 1999.  In 
April 1999, the appellant's representative, on the 
appellant's behalf, contacted the RO and canceled the 
scheduled hearing. 


FINDINGS OF FACT

1.  The veteran died of a nonservice-connected disability in 
a non-VA facility on November [redacted], 1997.

2.  At the time of his death, the veteran was not in receipt 
of pension or compensation benefits and did not have an 
original or reopened claim for such benefits pending.

3.  The veteran served, in part, during a period of war, but 
was not discharged or released from active military service 
for a disability incurred or aggravated in the line of duty.

4.  The veteran did not die while admitted to a VA facility 
for hospital, nursing home or domiciliary. 

5.  At the time of his death, the veteran was not traveling 
under proper authority and at VA expense for the purpose of 
examination, treatment or care. 


CONCLUSION OF LAW

The criteria for entitlement to burial benefits, including a 
plot or interment allowance, have not been met.  38 U.S.C.A. 
§§ 2302, 2303, 2307 (West 1991); 38 C.F.R. §§ 3.1600, 3.1605 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that she is entitled to burial, plot 
and/or interment allowance on the basis that, at the time of 
the veteran's death, the veteran was living at Logan Elm 
Health Care Center (Logan) under VA contract.  She asserts 
that the veteran was transferred to Logan by personnel at the 
Chillicothe VA Medical Center (VAMC) after the VA building in 
which the veteran was staying closed down.

Burial expenses of a deceased veteran are payable if the 
veteran died of a service-connected disability.  38 U.S.C.A. 
§ 2307; 38 C.F.R. § 3.1600(a).  If the veteran's death was 
not service connected, burial benefits are payable if at the 
time of death: (1) the veteran was in receipt of pension or 
compensation (or, but for the receipt of military retirement 
pay, would have been in receipt of compensation); or (2) the 
veteran had an original or reopened claim for either 
compensation or pension pending.  38 U.S.C.A. § 2302(a)(1); 
38 C.F.R. § 3.1600(b)(1),(2).

In this case, the veteran's certificate of death indicates 
that he died on November [redacted], 1997, while admitted as 
an inpatient at Berger Hospital.  It also indicates that the 
immediate cause of the veteran's death was cardiopulmonary 
arrest, and underlying causes of his death were pneumonia, 
cardiovascular accident, and dementia.  At the time of his 
death, the veteran was not service connected for any 
disorders.  The appellant does not contend, and the record 
does not establish that any of the causes of the veteran's 
death should be service connected.  

At the time of his death, the veteran was not in receipt of 
pension or compensation benefits and did not have an original 
or reopened claim pending.  Sixteen months before his death, 
he filed a claim for pension, but, as explained below, he 
abandoned this claim in September 1997.  

In July 1996, the veteran submitted a letter indicating that 
he wished to "elect to receive benefits under the Improved 
Pension Program, Pub. Law 95-588, if it [was] to [his] 
financial advantage."  The RO apparently construed this 
letter as an informal pension claim, and in September 1996, 
sent the veteran a letter requesting that he complete the 
enclosed VA Form 21-526 (Veteran's Application for 
Compensation or Pension).  

Where evidence requested in connection with an original claim 
is not furnished within one year after the date of the 
request, the claim will be considered abandoned.  After the 
expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. §§ 3.155, 3.158.  
In this case, the veteran did not return the completed 
application within one year of the date of the RO's request 
or file a new claim.  In November 1996, the RO sent the 
veteran another letter informing him that it had denied his 
claim and that if he disagreed he could appeal the denial.  
The RO also informed the veteran that his claim would be 
reconsidered if he submitted a formal application before 
September 9, 1997.  On September 9, 1997, after failing to 
submit a formal application for pension, the veteran 
telephoned the RO and inquired as to the status of his claim.  

Inasmuch as the veteran did not submit a formal claim for 
pension by September 9, 1997, his July 1996 claim is 
considered abandoned.  Moreover, the Board may not construe 
the veteran's September 9, 1997 telephone call as a notice of 
disagreement with the RO's November 1996 denial because 
notices of disagreement must be in writing.  See 38 U.S.C.A. 
§ 7105(b)(2).  Finally, since the one-year response period 
had not yet expired when the veteran telephoned the RO, his 
telephone call may not be considered a new claim under 
38 C.F.R. § 3.158.  

Burial benefits are also payable to a claimant if: (1) the 
deceased was a veteran of any war or was discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or political 
subdivision of a State); (2) there is no next of kin or other 
person claiming the body of the deceased veteran, and (3) 
there are not available sufficient resources in the veteran's 
estate to cover burial and funeral expenses.  38 C.F.R. § 
3.1600(b)(3).  In addition, burial benefits are payable if 
the veteran died of a nonservice-connected disorder while 
properly hospitalized by the VA.  38 C.F.R. § 3.1600(c).  
Under applicable regulations, "hospitalized by the VA" means 
admission to a VA facility for hospital, nursing home or 
domiciliary care.  38 U.S.C.A. § 2303(a)(2)(A); 38 C.F.R. § 
3.1600(c).  Even if the veteran was not hospitalized in such 
a facility, burial benefits are still payable if he died 
while traveling under prior authorization at the VA's expense 
to or from a specific place for the purposes of examination, 
treatment, or care.  38 C.F.R. § 3.1605.

In this case, the evidence does not satisfy the 
aforementioned criteria.  First, the veteran served during a 
period of war, but was not discharged or released from active 
military service for a disability incurred or aggravated in 
the line of duty.  Second, although the veteran died of a 
nonservice-connected disorder, his death did not occur while 
he was admitted to a VA facility for hospital, nursing home 
or domiciliary care.  Rather, as stated previously, he died 
as an inpatient at Berger Hospital.  Presumably he was 
transferred there from Logan, where, according to a VA Form 
10-7132 (Status Change), he had been living under a Medicaid 
program since August 19, 1996.  Contrary to the appellant's 
assertion, the veteran was not living at Logan under a VA 
contract at the time of his death.  Rather, according to the 
VA Form 10-7132, the VA contract to which the appellant 
refers expired on August 19, 1996, after which time the 
veteran's nursing care costs were paid by Medicaid.  Third, 
the appellant does not contend, and the evidence does not 
establish that, at the time of his death, the veteran was 
traveling under proper authority and at VA expense for the 
purpose of examination, treatment or care.  In light of the 
above, there is no basis upon which a grant of burial 
benefits may be predicated.

When a veteran dies from nonservice-connected causes, a 
certain sum may be paid as a plot or interment allowance.  
Entitlement is subject, in part, to the following conditions: 
The deceased veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c) discussed above, and the 
conditions set forth in 38 C.F.R. § 3.1604 relating to burial 
in a State veteran's cemetery are met; or the veteran was 
discharged from active military service for a disability 
incurred or aggravated in the line of duty (or at the time of 
discharge had such disability, shown by official records, 
which in medical judgment would have justified a discharge 
for disability), or served in any war; and the veteran is not 
buried in a national cemetery or other cemetery under the 
jurisdiction of the United States.  38 U.S.C.A. § 2303(b); 38 
C.F.R. § 3.1600(f).

As previously discussed, the appellant is not eligible for a 
burial allowance under 38 C.F.R. § 3.1600(b) or (c).  In 
addition, the veteran was not discharged from active service 
for a disability incurred or aggravated in the line of duty, 
and there are no official records showing that, at the time 
of discharge, he had a disability that would have justified a 
discharge for disability.  Finally, while the veteran served, 
in part, during a period of war, the veteran's death 
certificate indicates that the veteran was cremated and is 
not buried in a state owned cemetery or a section thereof.  
As such, the appellant is not legally entitled to a plot or 
interment allowance.  

The appellant has not met the criteria for entitlement to 
burial benefits or a plot or interment allowance.  Therefore, 
her claim must be denied based on a lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

